Order entered January 28, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00436-CV

              IN THE ESTATE OF REBECCA LYNN HEIDER, DECEASED

                        On Appeal from the Collin County Probate
                                  Collin County, Texas
                          Trial Court Cause No. PB1-1074-2010

                                          ORDER
       We GRANT the January 26, 2015 agreed motion of J. Ryan Nordaus to withdraw as

counsel for appellee. We DIRECT the Clerk of this Court to remove J. Ryan Nordaus as

counsel for appellee.

       Appellee is now appearing pro se before this Court. Appellee’s brief is past due. On the

Court’s own motion, we extend the time for appellee to file a brief to FEBRUARY 27, 2015.

We caution appellee that no further extension will be granted absent extraordinary

circumstances.

                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE